Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 3-12 and 14-20 are allowed, renumbered to claims 1-18, respectively.

The following is an examiner’s statement of reasons for allowance:

de Barros Chapiewski et al. (US 2017/0352250 A1) discloses a system comprises an object being attached to a tracking device (i.e., a first asset) including GPS transceivers or sensors and hardware-based processes, and a user associated with a mobile device (i.e., a second asset), wherein based on historical data, location of the user is predicted, and the tracking device determines when the mobile device is lost based on the predicted location, wherein a threshold distance (safe zone) is determined from selected geographic boundaries.

Rayner (US 2014/0002239 A1) discloses a monitoring device is configured to derive location data by detecting and analyzing signals from a Global Navigation Satellite System (GNSS).

Sasaki (US 2007/0294024 A1) discloses a navigation apparatus and method for predicting that a vehicle may deviate from a planned guidance route at a deviation point and 

Yano et al. (US 2004/0204846 A1) discloses a navigation apparatus for recording a deviation point as a new search point for rerouting during a route guidance process (Abstract), wherein a display unit is configured to display navigation route.

Prior arts of record disclose determining when a device is deviating from its predicted location the device is considered as lost and tracking service is provided, or when a vehicle is deviated from its predicted route, alternate navigation route is provided.

Prior arts of record fail to disclose “wherein positioning information for the first asset that is derived from sensor data, which is sensed by hardware physically associated with the first asset after the first coordination time, and on hardware physically associated with the second asset before the prediction use time, is insufficient to indicate that the first asset has not deviated from the coordinated prediction of future movement at the prediction use time”, as recited in claim 1, and similarly recited in claim 12, in combination with other claimed limitations.

Dependent claims 3-11 and 14-20 are allowable based on their dependency on independent claims 1 and 12, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL LAI/Primary Examiner, Art Unit 2645